Citation Nr: 1615341	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  12-09 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a hand disability, claimed as weakness of the hands.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a lower back disability, claimed as back pain.

6.  Entitlement to service connection for a bilateral arm disability.

7.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1986 to November 1990.

This appeal is before the Board of Veterans' Appeals (Board) from March 2009 and April 2012 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

Multiple issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  Specifically, claims for service connection for a sleep disability and sinusitis/allergic rhinitis were submitted in July 2014, claims for service connection for tinnitus and vertigo were submitted in February 2015, and a claim alleging clear and unmistakable error in a February 2010 rating decision assigning a 30 percent evaluation for migraine headaches was submitted in June 2015.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran does not have a current disability of the shoulders.

2.  The Veteran's neck disability, to include arthritic changes, is not related to service; nor did a neck disability manifest within one year of separation from service. 

3.  The Veteran does not have a current disability of the hands.

4.  The Veteran's right knee arthritis is not related to service and did not manifest within one year of separation from service.

5.  The Veteran does not have a current disability of the lower back.

6.  The Veteran does not have a current disability of the arms.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a hand disability, claimed as weakness of the hands, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for right knee arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for a lower back disability, claimed as back pain, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for a bilateral arm disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated October 2008 and November 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination of his right knee in March 2015.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With regard to his neck, hands, arms, and shoulders, the Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that the evidence weighs against a finding of a current disability of the hands, arms, or shoulders.  Also, there is no evidence that tends to associate the Veteran's neck disability with an event, injury, or disease in service.  VA therefore has no duty to provide a medical examination.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for disabilities of the bilateral shoulders, neck, hands, right knee, lower back, and bilateral arms.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for any such disability.  An August 1990 Medical Board report indicates that the Veteran was found unfit for duty based on his migraine headaches, and makes no mention of any of his claimed disabilities.

In his November 2003 claim, the Veteran reported pain in his shoulders, neck, hands, lower back, and bilateral arms with an onset date in November 1988.  He stated that he suffered from worsening pain due to his in-service duty, which involved lifting and loading missiles and bombs.

In his March 2008 claim, the Veteran reported back pain with an onset date of November 1988.  
Private treatment records reflect that in March 2008 the Veteran reported intractable cervical spine pain with facet inflammation.  His neurologist found some evidence of muscle inflammation, degenerative articulation, and nerve root inflammation.  His shoulders exhibited full range of motion except for tenderness over the levator scapulae muscles.  In April 2008, his neurologist diagnosed cervical spondylosis and cervical spinal stenosis.   

In a July 2010 statement, the Veteran reported that he experienced pain in service, but was hesitant to complain lest his supervisors think he was malingering.  He stated that occasional spraining of muscles, overuse, and repetitive movements caused his current pain.

VA treatment records reflect that in September 2010 the Veteran reported chronic neck and lower back pain not based on any specific injury.  His physician found no myalgia, arthralgia, swollen joints, or stiffness.  He was diagnosed with chronic neck and lower back pain.  In December 2010 he reported chronic low back and neck pain with no recent flare-ups.  He reported that the pain was under control in April 2011 and in November 2011.

In his April 2012 substantive appeal, the Veteran stated that while in service he was so focused on treating his migraines that he neglected to report the pain he was suffering in the rest of his body.

VA treatment records show that in August 2012 the Veteran reported that his low back pain had improved with exercise.  Bilateral knee pain was also noted.  His physician opined that his knee pain was related to service.  While the physician did not specify whether pain in one or both knees was related to service, the rationale for the opinion was that the Veteran had hurt his left knee in service.  The Veteran again reported low back and neck pain in April 2013.  In March 2014, the Veteran's physician noted right intermittent submandibular neck pain of unclear etiology and referred for radiology.  The May 2014 CT scan showed no degenerative change in the temporomandibular joints, but it did show mild cervical spondylosis, a small traction osteophyte, and minimal arthropathy. 

The Veteran underwent a VA examination of his knees in March 2015.  He reported an in-service injury to his left knee.  He was diagnosed with bilateral osteoarthritis.  The examiner opined that it was less likely than not that the Veteran's right knee osteoarthritis was related to service.  This opinion was based on the rationale that there was no report or in-service documentation of an in-service traumatic injury.

Private treatment records include a May 2015 MRI of the cervical spine which shows arthritic changes and mild spinal stenosis.

The Board finds that the evidence weighs against a finding that the Veteran's neck disability is related to service.  Specifically, the Veteran has not explained how lifting and loading missiles and bombs could have caused degenerative changes in his cervical spine.  His service treatment records show no record of any neck pain, and his vague statements point to no specific instance causing trauma to the neck.  Indeed, his statements list the parts of his body and then in a conclusory fashion state that lifting and loading missiles and bombs is responsible for all of the pain.  There is no explanation of how lifting strained any particular part of his body, or any particular time that lifting something caused him pain.  Furthermore, there is no evidence in the record that arthritis in the neck manifested within one year of separation from service.  For these reasons, the Board finds that that the evidence weighs against a finding that the Veteran's neck disability is related to service, and service connection must therefore be denied.

The Board likewise finds that the evidence weighs against a finding that the Veteran's right knee disability is related to service.  As with his cervical spine, the Veteran has not explained how lifting and loading missiles and bombs could have caused his right knee osteoarthritis.  The opinion of the March 2015 VA examiner is highly probative and consistent with this lack of explanation.  Furthermore, the Board notes that while the Veteran's August 2012 VA treating physician opined that his knee pain was caused by service, in the context of the rationale on which the opinion was based the Board finds that the physician was referring to the left knee only, for which service connection has been granted.  Finally, there is no evidence in the record that right knee arthritis manifested within one year of separation from service.  For these reasons, the Board finds that that the evidence weighs against a finding that the Veteran's right knee disability is related to service, and service connection must therefore be denied.

The Board further finds that the evidence weighs against a finding of a current disability of the bilateral shoulders, hands, arms, or lower back.  Despite the extensive medical records in the Veteran's claims file, there is no diagnosis in the record for any such condition beyond pain.  Pain alone, in and of itself, is not a disability for purposes of awarding service connection benefits.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold).  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability of the bilateral shoulders, hands, arms, or lower back, and service connection must therefore be denied.

ORDER

Service connection for a bilateral shoulder disability is denied.

Service connection for a neck disability is denied.

Service connection for a hand disability, claimed as weakness of the hands, is denied.

Service connection for a right knee disability is denied.

Service connection for a lower back disability, claimed as back pain, is denied.

Service connection for a bilateral arm disability is denied.


	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran claims service connection for PTSD.

An April 2012 rating decision denied service connection for PTSD.  The Veteran submitted a September 2012 notice of disagreement.  The RO has not as of yet provided a statement of the case with respect to this issue.  

The Board therefore finds that the Veteran's disagreement has not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Provide a statement of the case to the Veteran and his representative regarding the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If, and only if, the Veteran perfects the appeal to this issue, it must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


